DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranjan (US 11,085,700 B2) hereinafter Ranjan.
Claim 1:
Ranjan discloses an additively manufactured (AM) heat exchanger (col. 2, lines 5-11) comprising: an AM monolithic housing (col. 13, lines 52-55) defining a convoluted flow matrix in which a plurality of fluid passageways are arranged in a non-repeating or non-periodic pattern (Fig. 4, Item 222, 228, 230) between an inlet and an outlet (Fig. 4, Items 224, 226), the plurality of fluid passageways comprising at least one first fluid passageway extending between a first fluid inlet and a first fluid outlet (Fig. 4, flow path of Item H_f), and at least one second fluid passageway extending between a second fluid inlet and a second fluid outlet (Fig. 4, flow path of Item C_f), the at least one first fluid passageway and the at least one second fluid passageway arranged in the non-repeating or non-periodic pattern (Fig. 4, Item 222, 228, 230; the second passageway follows the voids from the first passageway which creates a non-repeating path).
Claim 2:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan also discloses further comprising a first fluid flowing through the at least one first fluid passageway and a second fluid flowing through the at least one second fluid passageway (Fig. 4, Items H_f, C_f).
Claim 3:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan also discloses wherein the convoluted flow matrix comprises at least one of a change in inner dimension along a length direction of the at least one first fluid passageway, a change in inner dimension along a length direction of the at least one second fluid passageway, a change in outer dimension along a length direction of the at least one first fluid passageway, a change in outer dimension along a length direction of the at least one second fluid passageway, and combinations thereof. (col. 9 , lines 9-21; Fig. 4)
Claim 4:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 3.
Ranjan also discloses wherein the change in inner dimension along the length direction of the at least one first fluid passageway is a change in an inner diameter of the at least one first fluid passageway, the change in inner dimension along the length direction of the at least one second fluid passageway is a change in an inner diameter of the at least one second fluid passageway, the change in outer dimension along the length direction of the at least one first fluid passageway is a change in wall thickness of the convoluted flow matrix along the length of the at least one first fluid passageway, and the change in outer dimension along the length direction of the at least one second fluid passageway is a change in wall thickness of the convoluted flow matrix along the length of the at least one second fluid passageway. (col. 9 , lines 9-21; Fig. 4)
Claim 5:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan also discloses wherein a cross section of an outer surface of the monolithic housing defines an irregular shape (Fig. 4, Item 232; shows schematic of shape also shown in embodiment Fig. 2, Item 12; col. 8, lines 1-5).
Claim 6:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 5.
Ranjan also discloses wherein the irregular shape of the monolithic housing is complimentary to an irregular shaped space within a vehicle. (col. 8, lines 1-5; col. 12, lines 65-67; col. 1, lines 16-18)
Claim 7:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan also discloses wherein the monolithic housing is a metallic monolithic housing. (col. 7, lines 58-67; col. 13, lines 53-55; the connection between the core and casing having a metallurgical bond implies the case is metal)
Claim 17:
Ranjan discloses an additively manufactured (AM) heat exchanger (col. 2, lines 5-11) comprising: a monolithic housing (col. 13, lines 52-55) with a plurality convoluted layers defining a plurality of coolant passageways (Fig. 4, Item 222, 228, 230) extending between a coolant inlet and a coolant outlet (Fig. 4, Items 224, 226), and a plurality of heated fluid passageways extending between a heated fluid inlet and a heated fluid outlet (Fig. 4, flow path of Item H_f), wherein the plurality of coolant passageways and the plurality of heated fluid passageway define a convoluted flow matrix within the monolithic housing (Fig. 4, flow path of Item C_f) in which the plurality of coolant fluid passageways and the plurality of heated fluid passageways are arranged in a non-repeating or non-periodic pattern. (Fig. 4, Item 222, 228, 230; the second passageway follows the voids from the first passageway which creates a non-repeating path).
Claim 18:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 17.
Ranjan also discloses wherein the convoluted flow matrix comprises: a coolant passageway with at least one of a change in an inner dimension along a length direction of the coolant passageway, a change in an outer dimension along the length direction of the coolant passageway, and a change in the inner dimension and the outer dimension along the length direction of the coolant passageway; (Fig. 4, flow path of Item C_f, the coolant passageway follows the voids from the heated fluid passageway which creates a non-repeating path with changing dimensions) and a heated fluid passageway with at least one of a change in an inner dimension along a length direction of the heated fluid passageway, a change in an outer dimension along the length direction of the heated fluid passageway, and a change in the inner dimension and the outer dimension along the length direction of the heated fluid passageway. (Fig. 4, Item 222, 228, 230)
Claim 19:
Ranjan discloses an additively manufactured (AM) heat exchanger (col. 2, lines 5-11) comprising: a monolithic housing defining an outer surface (col. 13, lines 52-55), a plurality of first fluid passageways extending between a first fluid inlet and a first fluid outlet (Fig. 4, Item 222, 224, 226, 228, 230), and a plurality of second fluid passageways extending between a second fluid inlet and a second fluid outlet (Fig. 4, Item 222, 228, 230; the second passageway follows the voids from the first passageway which creates a non-repeating path), wherein: a cross section of the outer surface defines an irregular shape (Fig. 4, Item 232; shows schematic of shape also shown in embodiment Fig. 2, Item 12; col. 8, lines 1-5); the plurality of first fluid passageways and the plurality of second fluid passageways define a convoluted flow matrix within the monolithic housing in which the plurality of first fluid passageways and the plurality of second fluid passageways are arranged in a non-repeating or non-periodic pattern (Fig. 4, Item 222, 228, 230; the second passageway follows the voids from the first passageway which creates a non-repeating path); and the outer surface of the monolithic housing is complimentary to a space between at least two components of a vehicle. (col. 8, lines 1-5; col. 12, lines 65-67; col. 1, lines 16-18)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan as applied to claim 7 above, and further in view of Moore (US 2019/0024987 A1) hereinafter Moore.
Claim 8:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 7.
Ranjan doesn’t explicitly disclose wherein the metallic monolithic housing comprises a first portion formed from a first metallic material and a second portion formed from a second metallic material different than the first metallic material.
However, Moore does disclose wherein the metallic monolithic housing comprises a first portion formed from a first metallic material and a second portion formed from a second metallic material different than the first metallic material. [Para. 0029, 0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of Moore to provide structural support while maintaining desired thermal properties. For example, the thermodynamic features (Ranjan Fig. 4, Item 240) in the wall of the casing would be made of material with high heat transfer properties while support structures (Ranjan Fig. 4, Item 238) could be made of a stronger material.

Claims 9, 10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan as applied to claim 1 above, and further in view of Tokozakura et al. (US 2017/0030255 A1) hereinafter Tokozakura.
Claim 9:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan doesn’t explicitly disclose wherein the monolithic housing comprises a plurality of heat exchangers.
However, Tokozakura does disclose wherein the monolithic housing comprises a plurality of heat exchangers. (Paras. 0009-0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of  Tokozakura to optimize each heat-exchange amount of the engine coolant, the engine oil, and the transmission oil; therefore, it is possible to reduce the loss of the engine and the transmission, and enhance the fuel efficiency of the entire power train (Para. 0020).
Claim 10:
Ranjan and Tokozakura, as shown in the rejection above, discloses all the limitations of claim 9.
Ranjan doesn’t explicitly disclose wherein the plurality of heat exchangers is selected from a gearbox oil heat exchanger, an engine oil heat exchanger, an engine coolant heat exchanger, an exhaust gas heat exchanger, and a battery coolant heat exchanger.
However, Tokozakura does disclose wherein the plurality of heat exchangers is selected from a gearbox oil heat exchanger, an engine oil heat exchanger, an engine coolant heat exchanger, an exhaust gas heat exchanger, and a battery coolant heat exchanger. (Paras. 0009-0010)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of  Tokozakura to optimize each heat-exchange amount of the engine coolant, the engine oil, and the transmission oil; therefore, it is possible to reduce the loss of the engine and the transmission, and enhance the fuel efficiency of the entire power train (Para. 0020).
Claim 14:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan doesn’t explicitly disclose further comprising a vehicle, wherein the monolithic housing is at least one of a gearbox oil heat exchanger, an engine oil heat exchanger, an engine coolant heat exchanger, an exhaust gas heat exchanger, and a battery coolant heat exchanger for the vehicle.
However, Tokozakura does disclose further comprising a vehicle, wherein the monolithic housing is at least one of a gearbox oil heat exchanger, an engine oil heat exchanger, an engine coolant heat exchanger, an exhaust gas heat exchanger, and a battery coolant heat exchanger for the vehicle. (Paras. 0009-0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of  Tokozakura to optimize each heat-exchange amount of the engine coolant, the engine oil, and the transmission oil; therefore, it is possible to reduce the loss of the engine and the transmission, and enhance the fuel efficiency of the entire power train (Para. 0020).
Claim 15:
Ranjan and Tokozakura, as shown in the rejection above, discloses all the limitations of claim 14.
Ranjan doesn’t explicitly disclose wherein the monolithic housing is at least two of the gearbox oil heat exchanger, the engine oil heat exchanger, the engine coolant heat exchanger, the exhaust gas heat exchanger, and the battery coolant heat exchanger for the vehicle.
However, Tokozakura does disclose wherein the monolithic housing is at least two of the gearbox oil heat exchanger, the engine oil heat exchanger, the engine coolant heat exchanger, the exhaust gas heat exchanger, and the battery coolant heat exchanger for the vehicle. (Paras. 0009-0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of  Tokozakura to optimize each heat-exchange amount of the engine coolant, the engine oil, and the transmission oil; therefore, it is possible to reduce the loss of the engine and the transmission, and enhance the fuel efficiency of the entire power train (Para. 0020).
Claim 16:
Ranjan and Tokozakura, as shown in the rejection above, discloses all the limitations of claim 14.
Ranjan also discloses wherein the vehicle comprises an irregular shaped space between at least two components of the vehicle and the monolithic housing is complimentary with and disposed within the irregular shaped space (Fig. 4, Item 232; shows schematic of shape also shown in embodiment Fig. 2, Item 12; col. 8, lines 1-5; col. 12, lines 65-67; col. 1, lines 16-18).
Claim 20:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 19.
Ranjan doesn’t explicitly disclose wherein the monolithic housing further comprises a plurality of third fluid passageways extending between a third fluid inlet and a third fluid outlet.
However, Tokozakura does disclose wherein the monolithic housing further comprises a plurality of third fluid passageways extending between a third fluid inlet and a third fluid outlet. (Paras. 0009-0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of  Tokozakura to optimize each heat-exchange amount of the engine coolant, the engine oil, and the transmission oil; therefore, it is possible to reduce the loss of the engine and the transmission, and enhance the fuel efficiency of the entire power train (Para. 0020).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan as applied to claim 1 above, and further in view of Griffin et al. (US 4,773,212) hereinafter Griffin.
Claim 11:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan doesn’t explicitly disclose wherein the AM monolithic housing is disposed in a fuel line of a vehicle.
However, Griffin does disclose wherein the AM monolithic housing is disposed in a fuel line of a vehicle. (col. 2, lines 50-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of Griffin to prevent the formation of ice in the fuel control thus improving efficiency (col. 62-68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan as applied to claim 1 above, and further in view of Son (US 2019/0120118 A1) hereinafter Son.
Claim 12:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan doesn’t explicitly disclose wherein the AM monolithic housing is disposed in an oil line of a vehicle.
However, Son does disclose wherein the AM monolithic housing is disposed in an oil line of a vehicle. (Para. 0041)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of Son to provide cooling for the engine oil thus improving thermal and combustion efficiency of the engine.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan as applied to claim 1 above, and further in view of Palazzetti (US 4,164,660) hereinafter Palazzetti.
Claim 13:
Ranjan, as shown in the rejection above, discloses all the limitations of claim 1.
Ranjan doesn’t explicitly disclose wherein the AM monolithic housing is disposed in an oil reservoir of a vehicle.
However, Palazzetti does disclose wherein the AM monolithic housing is disposed in an oil reservoir of a vehicle. (col. 2, lines 32-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ranjan with the disclosure of Palazzetti to provide cooling for the engine oil thus improving thermal and combustion efficiency of the engine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747